West, Associate Justice.—
After a careful consideration of this record, we have reached the conclusion that there is no material or serious error contained in it, and >that the judgment should be affirmed.
The attending physician of appellant, who had fair opportunities of judging of his mental capacity and intelligence, testified that appellant had the ordinary intelligence of a full-blooded negro. There is *503nothing in the record going to show that he was an imbecile, or non compos mentis. There is also evidence in the record, and it was detailed in the hearing of the jury, that the appellant, without the knowledge of the conductor of the train, elected to ride on the pilot near the cow-catcher, voluntarily and without advice from any one.
It was also in evidence that the appellant, when questioned by the conductor as to his motive in taking his seat on the pilot, gave as a reason that he did not have money enough to pay his fare, and that he had given the fireman a half of a dollar to permit him to ride on the pilot.
Taking the whole case together, there is no serious error in the action of the court in giving or refusing instructions asked or in its charge in chief to the jury.
There is evidence to support the verdict of the jury, and it is accordingly affirmed.
Affirmed.
[Opinion delivered May 6, 1884.]